Citation Nr: 0826197	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-35 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service connected hypertension.

2.  Entitlement to service connection for a right lower 
extremity neurological disability, to include peripheral 
neuropathy and lumbar radiculopathy.

3.  Entitlement to service connection for left lower 
extremity neurological disability, to include peripheral 
neuropathy and lumbar radiculopathy.

4.  Entitlement to special monthly compensation based on loss 
of use of both legs.

5.  Entitlement to a certificate of eligibility for an 
automobile and adaptive equipment or for adaptive equipment 
only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Coast Guard from July 1940 to September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005, April 2006, and April 2007 
rating decisions by the Hartford, Connecticut, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
May 2005 decision denied entitlement to an automobile or 
adaptive equipment grant.  The April 2006 decision denied 
entitlement to special monthly compensation based on loss of 
use of both legs.  The April 2007 decision denied entitlement 
to service connection for bilateral peripheral neuropathy and 
an increased evaluation for service connected hypertension.

The veteran requested a personal hearing before a Decision 
Review Officer (DRO) at the RO, but twice failed to appear.  
He has shown good cause for the failures to appear, but has 
not requested rescheduling of the hearing.

The veteran has requested that his claim be advanced on the 
docket due to his age and health situation, and this motion 
was granted by the Board in January 2008.

The Board notes that the veteran has raised additional claims 
for benefits which have not been addressed by the RO.  He 
claims service connection for the residuals of a stroke as 
secondary to hypertension.  He also appears to have renewed a 
claim for entitlement to specially adapted housing or a home 
adaptation grant; the veteran withdrew an earlier appeal on 
this issue in July 1998.  His representative has again  
raised the issue in January and July 2008 correspondence.  
These issues are referred to the RO for appropriate action.

All issues save the evaluation of service connected 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension is currently controlled on medication, with 
diastolic pressures predominantly below 100 and systolic 
pressures predominantly less than 200; no definite symptoms 
are shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service connected hypertension are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, pre-adjudicatory notice was sent to the veteran in 
October 2006.  This correspondence informed the veteran of 
the information and evidence needed to substantiate his 
claim, and it detailed the respective responsibilities of VA 
and the veteran in supplying such.  It also informed the 
veteran that since he was already service-connected for 
hypertension, his claim for service connection would be 
accepted as a claim for increased evaluation.  It did not, 
however, inform the veteran of the specific measurements and 
findings required to warrant assignment of an increased 
evaluation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The RO did send a fully compliant VCAA notice letter to the 
veteran in June 2008, but did not readjudicate the claims 
following that notice.  Although the record reflects error in 
the timing and content of the notice provided the veteran, 
the Board finds that such errors are not prejudicial and the 
veteran has been provided all the information necessary to 
allow a reasonable person to substantiate these claims.  The 
October 2007 statement of the case included the applicable 
rating criteria, and the veteran, through his representative, 
has demonstrated his actual knowledge of the applicable 
evaluation criteria.  The Board notes that submissions on the 
veteran's behalf include discussion of the criteria from 
prior to amendment in January 1998 a well as current 
criteria.  While the appellant did not receive full notice 
prior to the initial decision, after pertinent notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims.

VA has also fully complied with its duty to assist the 
veteran in substantiating the claim.  VA treatment records 
have been associated with the file, and a VA examination was 
provided.  Further, VA has taken reasonable steps to obtain 
all relevant private medical records identified by the 
veteran.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the essential fairness of this adjudication. 

Evaluation of Hypertension

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
	
In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In this case, as the veteran's representative points out, two 
sets of evaluation criteria are potentially applicable to the 
veteran's claim.  Diagnostic Code 7101, under which 
hypertension is evaluated, was amended effective January 12, 
1998.  The veteran was initially evaluated under the older 
criteria, and is entitled to continued application of those 
criteria if they are more favorable to his claim.

Old Code 7101 provided that a 10 percent evaluation was 
assigned for diastolic pressure predominantly 100 or more.  
Diastolic pressure predominantly 110 or more with definite 
symptoms warranted a 20 percent evaluation.  Diastolic 
pressure 120 or more and moderately severe symptoms was rated 
40 percent disabling.  A 60 percent evaluation was assigned 
for diastolic pressure predominantly 130 or more and severe 
symptoms.  Notes to the criteria directed that for 40 and 60 
percent evaluations, careful attention should be paid to 
diagnosis and repeated blood pressure readings.  Further, a 
minimum 10 percent evaluation was to be assigned where there 
was a need for continuous medication for blood pressure 
control and a history of diastolic pressures of 100 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).

The new criteria were effective January 12, 1998, and provide 
that hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
is rated 10 percent disabling.  Hypertensive vascular disease 
with diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more, is rated 20 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 120 or more is rated 40 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 
percent disabling.  Note (1) provides that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  Note (2) 
provides that hypertension that is due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is to be rated as part of the 
condition causing it rather than by a separate rating.  Note 
(3) provides that hypertension is to be rated separately from 
hypertensive heart disease and other types of heart 
disorders.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).  

The Board finds that under either set of criteria, no 
evaluation in excess of 10 percent is warranted for 
hypertension.  VA and private treatment records reveal that 
medications have been effective in establishing control of 
the veteran's blood pressure.  These medications have been 
adjusted periodically to optimize control, but a review of 
the records shows diastolic blood pressures predominantly 
below 100, particularly since 2004.  Systolic pressure is 
similarly controlled; with values consistently well below 
200.  

On July 2007 VA examination, blood pressure readings of 
115/68 and 110/70 were obtained.  These were slightly better 
than the 135/72 reading in July 2006 or the 123/82 reading in 
May 2005 also shown in VA treatment records.  Private medical 
records reveal a reading of 120/60 in May 2004.  The records 
do show higher readings in 2003, during which time the 
veteran was being treated for various gastrointestinal 
disorders, but these are still consistently below the levels 
required for assignment of an evaluation in excess of 10 
percent.  Blood pressure was 160/100 in October 2003, 142/70 
in September 2003, 152/84 and 118/82 in August 2003, and 
168/98 and 160/72 in May 2003.  

No doctor, examiner, or other medical provider has identified 
symptoms related to elevated blood pressure.  Providers have 
consistently described the hypertension as well controlled.  
The veteran does report fatigue he relates to hypertension, 
but no medical professional cites this as a symptom.  As a 
layperson, the veteran is not competent to offer an opinion 
on a question requiring specialized medical knowledge or 
training, such as etiology.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

In the complete absence of any diastolic blood pressures at 
or above 100, or systolic pressures at or above 200, or 
definite symptoms of hypertension, no evaluation in excess of 
10 percent may be assigned for hypertension under any 
applicable criteria.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.




REMAND

The veteran is claiming service connection for neurological 
impairment of the left and right legs.  He alternately claims 
compensation based on direct service connection for 
neuropathy and/or secondary service connection for 
radiculopathy  Remand is required to obtain a clear diagnosis 
for and medical opinion with regard to the etiology of the 
veteran's lower extremity neurological symptoms.

The veteran is currently service connected for lumbar spine 
arthritis.  This diagnosis and evaluation has not included 
any neurological manifestations.  The veteran is now 
diagnosed with both lumbar radiculopathy of the left and 
right legs, and peripheral neuropathy of the legs.  A private 
doctor, in consultation following a VA examination, has 
stated that the two conditions co-exist, but did not offer 
any opinion regarding the origin of either.  The VA 
examination which prompted the referral diagnosed only a 
peripheral neuropathy not likely related to service connected 
disabilities, and did not consider the possible existence of 
radiculopathy.

Further examination is required to determine all current 
diagnoses of the lower extremities, and to obtain appropriate 
opinions regarding the relationship of each to service or a 
service connected disability.

The remaining issues, regarding special monthly compensation 
for loss of use of both legs and entitlement to automobile or 
adaptive equipment grants, are inextricably intertwined with 
the issues of service connection for the leg disabilities. 
These claims cannot be resolved until service connection for 
the neurological conditions has been adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA spine and 
peripheral nerves examinations.  The 
claims file must be reviewed in connection 
with the examinations.  The examiners 
should be asked to state all current 
diagnoses of the low back and the 
peripheral nerves.  

a) The spine examiner should opine as to 
whether any currently diagnosed 
disability is at least as likely as not 
related to, or is a progression of, the 
veteran's service connected lumbar spine 
arthritis.  The functional impairment due 
to such service connected disability 
should be described.

The spine examiner should opine as to 
whether there is any current radiation of 
pain or other neurological sign or 
symptom to the left or right leg due to 
the service connected low back 
disability.  The functional impairment 
and all signs and manifestations of such 
radicular symptoms must be fully 
described.  Additionally, the examiner 
should opine as to what signs or 
symptoms, if any, are related to lumbar 
radiculopathy and which to a generalized 
peripheral neuropathy.

b) The peripheral nerves examiner should 
opine as to whether, in addition to 
lumbar radiculopathy, if any, there is a 
diagnosed condition of the peripheral 
nerves of the left or right legs.  If so, 
the examiner should opine as to whether 
such disability is at least as likely as 
not related to service or a service 
connected disability.  The impairment 
attributable to any diagnosed 
neurological condition should be fully 
described.  A full and complete rational 
for all opinions expressed is required.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


